Title: Board of Visitors, University of Virginia, 2 October 1826
From: Board of Visitors, University of Virginia
To: 


                        
                            
                                
                            
                            
                                
                                    
                                
                                
                            
                        
                         At a meeting of the Visitors of the University of Virginia, held at the University on Monday, Oct. 2d. 1826,
                            at which were present James Madison, James Breckenridge, Joseph C. Cabell, John H. Cocke, Chapman Johnson, and James
                            Monroe.
                        The board being apprised of the death of Thomas Jefferson Rector, proceeded to fill the vacancy in that
                            office: and James Madison was elected.
                        
                            
                                
                            
                        
                    